* 02/12/2013   01:59   FAX 9035951299              THIGPEN & RANEY                                H002




                                               CAUSE NO. ll-0588-A/B

                                                                               FILED
         ROBERT FAIR, 1NDFPF.NDHNT EXECUTOR                              IN TtHr DISTRICT COURT
         OF THE HSTATF OF WTT.TON FAIR,
         DECKASED, and BARTON WALKER FAIR, JR.
                 PlainliiTs
                                                                          SM
         VS.

         ARP CLUB LAKE, TNC, BOB DEHAAN,
         JAMES T. & LOIS D. JACOBS, JEANNE
         DAVIS, ROSE WEST, and JAMES D. &
         DORIS CARUTHERS
                 Defendants                                             114TH JUDICIAL DISTRICT



                          Order Granting Defendant Arp Club Lake, Lnc.'s
                                     Motion for Summary Judgment


                 On this day came on to be heard Defendant Arp Club Lake, lnc.'s Motion for Summary

         Judgment, and the Court, having considered same is of the opinion that said Motion should be

         GRANTED.


                 IT TS THEREFORE ORDERED that all of Plaintiffs ROBERT FAIR, INDEPENDENT

         fcXECUTOR OF THE ESTATE OF WILTON FAIR, DECEASED, and BARTON WALKER

         l'AIR, JR.'s claims against Defendant ARP CLUB LAKH, INC., are hereby dismissed with

         prejudice to the re-tiling of same.

                 SIGNED this
        ♦   02/12/2013      02:00 FAX 9035951299                      THIGPEN & RANEY                              @]003
                '   •**    cjjj   j1   02/12/2013    02:00 FAX 9035951299             THIGPEN & RANEY                                  E1004




                                              CAUSE NO. I1-0588-A/B



           ROBERT FAIR, INDEPENDENT                    §             INT
           EXECUTOR OF THE ESTATE OF                   §                                           L.'
           WILTON FAIR, DECEASED                      §
           AND BARTON WALKER, FAIR, JR                §              SMTHCO
                 Plaintiffs                           §

           VS.                                        §


           ARP CLUB LAKE, INC., BOB DEHAAN, §
           JAMES T. & IX)IS D, JACOBS, JEANNE §
           DAVIS, ROSE WEST, and JAMES D              §
           & DORIS CARUTHERS                          §
                 Defendants                           8                iTH
                                                                     1 ] 4U1 JUDICIAL DISTRICT



                                ORDER GRANTING DEFENDANTS, BOB DEHAAJN
                                   AND JAMES D. AND DORIS CARUTHERS
                                    MOTION FOR SUMMARY JUDGMENT




                   On this day came on to be heard Defendant Bob Dehaan and James D. and Doris

          Caruthers' Motion for Summary Judgment, and the Court, having considered same b of the
          opinion that said Motion should GRANTED.


                   IT IS THEREFORE ORDERED that all of Plaintiffs ROBERT PAIR, INDEPENDENT

          EXECUTOR OF THE ESTATE OF WILTON FAIR, DECEASED, and BARTON WALKER

          FAIR, /R.'S     claims against Defendants BOB DEHANN and JAMES D. AND DORIS

         CARUTHERS are hereby dismissed with prejudice to the rc-filing of same.

                   SIGNED thi



                                                             3E PRESIDING
02/12/2013   02:00   FAX 9035951299           THIGPEN & RANEY                                     11005
                                                                                          Pave:




                                          CAUSE NO. U-0588-A/B

       ROBERT FAIR, INDEPENDENT EXECUTOR                  §                THE DISTRICT COURT
       OF THE ESTATE OF WTLTON FAIR,                      §
       DECEASED, and BARTON WALKER FAIR, JR. §
               Plaintiffs                                §


                                                         I
       ARP CLUB LAKE, INC., BOB DEHAAN,                  §
       JAMES T. & LOIS D. JACOBS, JEANNE
       DAVIS, ROSE WEST, and JAMES D. &
       DORIS CARUTHERS                                   §
             Defendants                                               114TH JUDICIAL DTSTRTCT



                                  Order Denying Plaintiffs*
                             Motion for Partial Summary Judgment


               On this day came on for submission Plaintiffs' Motion for Partial Summary Judgment,

      and the court, after considering said Motion and Defendant Arp Clnb LaK'e, Fnc.'s Response

      thereto, is of the opinion that said Motion should he DENIED.

              IT IS THEREFORE ORDERED that Plaintiffs1 Motion for Partial Summary Judgment iis

      DENIED.


              SIGNED this    JC/ day of




                                                 JUDGE PRESIDING